EXHIBIT 99.1 Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA For Immediate Release NYSE: SA December 3, 2013 Toronto, Canada… Seabridge Gold today announced that it has agreed to sell its 10% net profits interest in the Grassy Mountain Project for proceeds of US$7.5 million. The sale is conditional on the concurrent completion of the sale to Rockstar Resources Inc. (“Rockstar”) by Calico Resources Corp. (“Calico”) of its wholly owned subsidiary, Calico Resources USA Corp. (“Calico USA”), as announced by Calico on December 3, 2013. Calico USA is the owner of the Grassy Mountain Project, having acquired it from Seabridge upon exercise of an option for a 100% interest in the project originally granted in April, Under the terms of acquisition of the Grassy Mountain Project by Calico USA, Seabridge retained a 10% net profits interest (the “NPI”) in the Grassy Mountain Project. In addition, within the 30 days following Calico’s receipt of a feasibility study on the Grassy Mountain Project, Seabridge has the right to elect to cause Calico to purchase the NPI for US $10,000,000 (the “NPI Put”). In connection with the purchase of the Grassy Mountain Project by Rockstar, Seabridge has agreed to provide a discharge of the NPI and NPI Put to Calico for payment of US$5 million from Rockstar and US $2.5 million from Calico. Completion of the purchase of the Grassy Mountain Project by Rockstar is conditional on Calico obtaining shareholder approval and TSX Venture Exchange approval of the transaction, amongst other things. Seabridge, which owns 10,104,000 shares of Calico or about 19.5% of its shares, has agreed to vote in favor of the transaction between Rockstar and Calico but may terminate this agreement if it receives a superior proposal. Seabridge also owns Calico Special Warrants entitling it to a further 2,896,000 shares of Calico. Seabridge’s agreement to provide a discharge of the NPI and NPI Put is conditional on the conversion of the outstanding Special Warrants of Calico into shares for no additional consideration.
